Judgment, Supreme Court, New York County (William Davis, J.), entered May 12, 1995, which, upon a jury verdict, awarded plaintiff the principal sum of $172,000, unanimously affirmed, without costs.
A review of the record demonstrates that there existed a rational and valid line of reasoning by which the jury could find that defendant committed dental malpractice and that *182such malpractice constituted a proximate cause of plaintiffs injuries when he installed restorations in plaintiff § upper and lower arch without sufficient retentive support. The parties’ expert testimony concerning the acceptable professional standard of care owed to plaintiff and that which was provided by defendant created a factual issue, which was resolved by the jury, and there is no basis to disturb its findings (see, Bellas v Kurpis, 182 AD2d 542). We find the jury’s damages award to constitute reasonable compensation, considering the nature and duration of plaintiffs discomfort caused by defendant’s malpractice (CPLR 5501 [c]).
We have considered defendant’s other claims and find them to be without merit. Concur—Milonas, J. P., Wallach, Kupferman, Ross and Williams, JJ.